                2:20-cv-04251-RMG                 Date Filed 02/11/21      Entry Number 11          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina


                        Linda Moore                               )
                            Plaintiff                             )
                           v.                                     )       Civil Action No.     2:20-cv-04251-RMG
             South Carolina Ports Authority                       )
                           Defendant                              )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that

X other: having granted SCPA’s motion to dismiss, this action is dismissed.


This action was


X decided by the Honorable Richard M Gergel, United States District Judge, on a ruling on a motion to dismiss.


Date: February 11, 2021                                                  CLERK OF COURT         Robin L Blume


                                                                                              s/S. Shealy
                                                                                    Signature of Clerk or Deputy Clerk
